DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Examiner’s Comments
	1. Amendments filed 12/5/2022 have been entered wherein claims 1-19, 21-24, 26-36, 39, 41-47 and 54-63 are canceled. The finality of the previous office action has been withdrawn. The previous claim objections and 35 USC 112 rejections have been withdrawn due to Applicant’s amendments. Accordingly, claims 20, 25, 37-38, 40 and 48-53 have been examined herein. 
	Additionally, the examiner notes the language of claim 20 no longer requires the structure of a suction motor. Therefore, NPL1 (see below) in view of Wright et al. (US PGPUB 20140017777) reads on the claim language. Additionally, if the Applicant desires an interview, the examiner can be reached at 571-272-2172.  
Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 25, 37-38, 40 and 48-53 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1(How to empty dirt and dust container Shark Navigator Vacuum), hereinafter NPL1, in view of Wright et al. (US PGPUB 20140017777), hereinafter Wright.
Regarding claim 20, NPL1 teaches a system comprising a vacuum cleaner comprising a dirt collection region and an apparatus for receiving dirt from the dirt collection region of the vacuum cleaner (0:09 of NPL1, NPL1 teaches a system which comprises a vacuum cleaner comprising a dirt collection region and an apparatus for receiving dirt from the dirt collection region of the vacuum cleaner). 
Additionally, NPL1 teaches the dirt collection region of the vacuum cleaner  is removably positionable in air flow communication with the apparatus (1:14 of NPL1); when the dirt collection region of the vacuum cleaner is positioned in air flow communication with the apparatus, an openable door of the dirt collection region of the vacuum cleaner is openable to a position in which it is positioned interior the apparatus (1:14 of NPL1; NPL1 teaches when the dirt collection region of the vacuum cleaner is positioned in air flow communication with the apparatus, an openable door of the dirt collection region of the vacuum cleaner is openable to a position in which it is positioned interior the apparatus); wherein the apparatus is configured to be free standing on a floor (1:14 of NPL1).
NPL1 does not explicitly teach the apparatus comprising: 
(a) an air flow passage from an inlet port to a clean air outlet, the dirt collection region of the vacuum cleaner  is removably positionable in air flow communication with the inlet port wherein, when the dirt collection region of the vacuum cleaner is positioned in air flow communication with the inlet port, an openable door of the dirt collection region of the vacuum cleaner is openable to a position in which it is positioned interior the apparatus; and, 
(b) an air treatment member positioned in the air flow passage downstream from the inlet port, the air treatment member comprising an apparatus dirt collection region, 
wherein the apparatus is configured to be free standing on a floor and, when the apparatus is standing on the floor, the apparatus has an upper end which has the inlet port.  
However, Wright teaches a container configured to receive waste and debris (figs. 1A-1C). Additionally, Wright teaches an apparatus (fig. 1a-1g) for receiving dirt from a dirt collection region of a vacuum cleaner (Wright’s apparatus is capable of receiving dirt form a dirt collection region of a vacuum cleaner), the apparatus comprising: 
an air flow passage from an inlet port to a clean air outlet (see Wright’s annotated fig. 1F below), 

    PNG
    media_image1.png
    794
    613
    media_image1.png
    Greyscale


an air treatment member (see Wright’s annotated fig. 1F below. The air treatment member is being interpreted to include the grating 200 and the lower portion 130 of the cavity [0054]) positioned in the air flow passage downstream from the inlet port (fig. 1F), the air treatment member comprising an apparatus dirt collection region (the lower portion 130 of the cavity is being interpreted as an apparatus dirt collection region [0054]), 

    PNG
    media_image2.png
    758
    697
    media_image2.png
    Greyscale

wherein the apparatus is configured to be free standing on a floor (fig. 1F) and, when the apparatus is standing on the floor, the apparatus has an upper end which has the inlet port (fig. 1F).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 to incorporate the teachings of Wright to provide a system comprising a vacuum cleaner comprising a dirt collection region and an apparatus for receiving dirt from the dirt collection region of the vacuum cleaner, wherein the apparatus includes an air flow passage from an air inlet port to a clean air outlet and an air treatment member. Specifically, it would have been obvious to incorporate Wright’s container, which is configured to receive waste and debris, in the place of NPL1’s container. Doing so would have been a simple substitution of one known container configured to receive waste and debris (of Wright) for another container configured to receive waste and debris (of NPL1) to obtain the predictable results of providing a system including a vacuum cleaner, having a dirt collection region, and a container (apparatus) configured to receive waste and debris, wherein the container (apparatus) of the system receives debris from the dirt collection region of the vacuum cleaner. Additionally, doing so would continue to allow the system to function as intended and empty the contents of the dirt collection region of the vacuum cleaner so the vacuum can continue to operate. 
Overall, NPL1 in view of Wright teaches a system comprising a vacuum cleaner comprising a dirt collection region and an apparatus for receiving dirt from the dirt collection region of the vacuum cleaner (NPL1 in view of Wright teaches a system comprising a vacuum cleaner comprising a dirt collection region (of NPL1) and an apparatus for receiving dirt from the dirt collection region of the vacuum cleaner (of Wright), the apparatus comprising: 
 an air flow passage from an inlet port to a clean air outlet (see Wright’s annotated fig. 1F below), 

    PNG
    media_image1.png
    794
    613
    media_image1.png
    Greyscale

the dirt collection region of the vacuum cleaner  is removably positionable in air flow communication with the inlet port wherein, when the dirt collection region of the vacuum cleaner is positioned in air flow communication with the inlet port, an openable door of the dirt collection region of the vacuum cleaner is openable to a position in which it is positioned interior the apparatus (NPL1 in view of Wright teaches the dirt collection region of the vacuum cleaner (of NPL1) is removably positionable in air flow communication with the inlet port (of Wright) wherein, when the dirt collection region of the vacuum cleaner is positioned in air flow communication with the inlet port, an openable door (of NPL1) of the dirt collection region of the vacuum cleaner is openable to a position in which it is positioned interior the apparatus (of Wright)); and, 
an air treatment member (see Wright’s annotated fig. 1F below. The air treatment member is being interpreted to include the grating 200 and the lower portion 130 of the cavity [0054]) positioned in the air flow passage downstream from the inlet port (fig. 1F), the air treatment member comprising an apparatus dirt collection region (the lower portion 130 of the cavity is being interpreted as an apparatus dirt collection region [0054]), 

    PNG
    media_image2.png
    758
    697
    media_image2.png
    Greyscale

wherein the apparatus is configured to be free standing on a floor (fig. 1F of Wright)  and, when the apparatus is standing on the floor, the apparatus has an upper end which has the inlet port (fig. 1F of Wright).  
Regarding claim 25, NPL1 in view of Wright teaches the claimed invention as rejected above in claim 20. Additionally, NPL1 in view of Wright teaches further comprising an openable lid (fig. 1A of Wright, lid 122).  
Regarding claim 37, NPL1 in view of Wright teaches the claimed invention as rejected above in claim 20. Additionally, NPL1 in view of Wright teaches wherein at least a portion of the vacuum cleaner is insertable into the apparatus (NPL1 in view of Wright teaches the dirt collection region of the vacuum cleaner is insertable into the apparatus).  
Regarding claim 38, NPL1 in view of Wright teaches the claimed invention as rejected above in claim 20. Additionally, NPL1 in view of Wright teaches wherein a garbage bag is removably positionable in the apparatus (The apparatus of NPL1 in view of Wright is capable of receiving a garbage bag in a removably positionable manner).  
Regarding claim 40, NPL1 in view of Wright teaches the claimed invention as rejected above in claim 20. Additionally, NPL1 in view of Wright teaches wherein, when the apparatus is standing on a floor, the inlet port faces upwardly (fig. 1F of Wright).  
Regarding claim 48, NPL1 in view of Wright teaches the claimed invention as rejected above in claim 20. Additionally, NPL1 in view of Wright teaches wherein the dirt collection region of the vacuum cleaner comprises an end wall and the end wall comprises the openable door of the dirt collection region of the vacuum cleaner and, during an emptying mode, an openable door of the dirt collection region of the vacuum cleaner is positioned in the apparatus (1:12 of NPL1).  
Regarding claim 49, NPL1 in view of Wright teaches the claimed invention as rejected above in claim 48. Additionally, NPL1 in view of Wright teaches wherein the openable door of the dirt collection region of the vacuum cleaner comprises all of the end wall of the dirt collection region of the vacuum cleaner (1:12 of NPL1).  
Regarding claim 50, NPL1 in view of Wright teaches the claimed invention as rejected above in claim 20. Npl1 in view of Wright does not explicitly teach wherein the upper end of the apparatus is cylindrical.  
However, Wright teaches as configured, the outer surface or circumference of the body 102 of the illustrated embodiment presents a generally rectangular profile. In some exemplary embodiments, the body 102 could be shaped to have any desired profile, such as a cylindrical profile [0039].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 in view of Wright to incorporate Wright’s additional teachings to provide wherein the body has a cylindrical profile, wherein the upper end of the apparatus is cylindrical. One of ordinary skill in the art would have been able to substitute the cylindrical profile for the rectangular profile and the results would have been predictable. The motivation being that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP 2143 B). 
Regarding claim 51, NPL1 in view of Wright teaches the claimed invention as rejected above in claim 20. Additionally, NPL1 in view of Wright teaches wherein the inlet port is provided in an upwardly facing surface of the apparatus (fig. 1F of Wright).  
Regarding claim 52, NPL1 in view of Wright teaches the claimed invention as rejected above in claim 51. Additionally, NPL1 in view of Wright teaches wherein the inlet port comprises a majority of the upwardly facing surface of the apparatus (fig. 1F of Wright).  
Regarding claim 53, NPL1 in view of Wright teaches the claimed invention as rejected above in claim 51. Additionally, NPL1 in view of Wright teaches the upper end of the apparatus comprises a housing (rim 108) having the inlet port (fig. 1F). NPL1 in view of Wright does not explicitly teach wherein an upper end of the apparatus comprises an annular housing having the inlet port.  
However, Wright teaches as configured, the outer surface or circumference of the body 102 of the illustrated embodiment presents a generally rectangular profile. In some exemplary embodiments, the body 102 could be shaped to have any desired profile, such as a cylindrical profile [0039].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified NPL1 in view of Wright to incorporate Wright’s additional teachings to provide wherein the body has a cylindrical profile, wherein an upper end of the apparatus comprises an annular housing having the inlet port. One of ordinary skill in the art would have been able to substitute the cylindrical profile for the rectangular profile and the results would have been predictable. The motivation being that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP 2143 B). 
Response to Arguments
3. Applicant's arguments filed 12/5/2022 have been fully considered but they are not persuasive. 
Applicant argues the current amendments place the application in condition for allowance. The examiner respectfully disagrees. NPL1 in view of Wright reads on the amended claim language. See above rejection for more details. 
Conclusion
4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723